United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.K., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
RESEARCH LABORATORY, Adelphi, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Robert Kemp, for the appellant
Office of Solicitor, for the Director

Docket No. 12-1083
Issued: January 3, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 20, 2012 appellant, through her representative, filed a timely appeal from an
October 28, 2011 decision of the Office of Workers’ Compensation Programs (OWCP) which
denied merit review. Because more than 180 days elapsed from the most recent merit decision
dated November 2, 2005 to the filing of this appeal, the Board lacks jurisdiction to review the
merits of the claim pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3.2

1
2

5 U.S.C. §§ 8101-8193.

Appellant requested oral argument before the Board. The Board has duly considered the matter and finds that
the request should be denied. Pursuant to section 501.5(a) of the Board’s regulations, oral argument may be held at
the discretion of the Board. 20 C.F.R. § 501.5(a). The Board finds that oral argument in this appeal would delay
issuance of a decision and not serve a useful purpose. Furthermore, the appeal can adequately be addressed in a
decision based on the case record submitted. For these reasons, oral argument is denied.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This is the fourth appeal in the present case. In a September 30, 2004 decision, the Board
affirmed OWCP decisions dated October 1, 2002 and January 22, 2003 finding that appellant
failed to establish that her seizure disorder was caused by a December 4, 1984 work incident and
properly denied her request for reconsideration. In a December 16, 2009 decision, the Board
affirmed a February 6, 2009 OWCP decision denying appellant’s request for an oral hearing. In
an April 5, 2011 decision, the Board affirmed its decision dated May 7, 2010 finding that
appellant’s request for reconsideration was untimely filed and did not demonstrate clear evidence
of error. The facts and the circumstances of the case as set forth in the Board’s prior decisions
are incorporated herein by reference.3
On October 11, 2011 appellant requested reconsideration. She asserted that her case file
was destroyed in 2002, her records were not complete and that her case was unjustly closed.
Appellant submitted a December 16, 2010 letter to the Secretary of Labor summarizing the
history of appellant’s claim. She generally alleged that OWCP poorly managed her claim and
she deserved justice. A March 25, 2011 letter from her congressional representative requested
assistance with her claim. In an April 19, 2011 letter, OWCP responded noting appellant’s claim
was accepted as a contusion to the head and that she had attempted to have a seizure disorder
accepted as work related; but the claim was denied on multiple occasions. Appellant submitted
copies of e-mails sent to OWCP dated August 6 to December 19, 2011 asserting that her case file
was destroyed in error. She asserted that she had a traumatic brain injury and seizure disorder
and underwent surgery; but OWCP did not expand her claim to include these conditions.
Appellant stated that her treating physician, a Dr. Potolicchio, submitted medical reports
supporting her claim for a traumatic brain injury.
By decision dated October 28, 2011, OWCP denied appellant’s request for
reconsideration on the grounds that the evidence submitted was insufficient to warrant a merit
review.
LEGAL PRECEDENT
Under section 8128(a) of FECA4 OWCP has the discretion to reopen a case for review on
the merits. It must exercise this discretion in accordance with the guidelines set forth in section
10.606(b)(2) of the implementing federal regulations, which provides that a claimant may obtain

3

Docket No. 10-2091 (issued April 5, 2011); Docket No. 09-1461 (issued December 16, 2009) Docket No. 031123 (issued September 30, 2004). OWCP accepted appellant’s claim for contusion to the face or scalp from blunt
trauma.
4

5 U.S.C. § 8128(a).

2

review of the merits of his or her written application for reconsideration, including all supporting
documents, sets forth arguments and contain evidence that:
“(1) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(2) Advances a relevant legal argument not previously considered by (OWCP);
or
“(3) Constitutes relevant and pertinent new evidence not previously considered by
OWCP.”5
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.6
ANALYSIS
The most recent merit decision, OWCP’s November 2, 2005 decision, denied appellant’s
claim for compensation on the grounds that she failed to meet her burden of proof to establish
that the seizure disorder was caused by the December 4, 1984 employment injury. It denied her
October 11, 2011 reconsideration request, without a merit review.
The Board does not have jurisdiction over the merits of the claim. The issue presented on
appeal is whether appellant met any of the requirements of 20 C.F.R. § 10.606(b)(2), requiring
OWCP to reopen the case for review of the merits of the claim. In her October 11, 2011
reconsideration request, appellant did not show that OWCP erroneously applied or interpreted a
specific point of law. She did not identify a specific point of law or show that it was erroneously
applied or interpreted. Appellant did not advance a new and relevant legal argument. She
asserted that her case file was destroyed in 2002, her records were not complete and that her case
was unjustly closed. These assertions do not establish a legal error by OWCP or constitute a new
and relevant legal argument as OWCP had previously considered appellant’s contentions. The
underlying issue in this case was whether appellant submitted sufficient medical evidence to
establish that her seizure disorder was caused by the December 4, 1984 employment injury. A
claimant may be entitled to a merit review by submitting new and relevant evidence, but
appellant did not submit any new and relevant medical evidence in this case. Consequently, she
is not entitled to a review of the merits of her claim based on the first and second above-noted
requirements under section 10.606(b)(2).
With respect to the, third requirement, submitting relevant and pertinent new evidence
not previously considered by OWCP, appellant submitted a December 16, 2010 letter to the
Secretary of Labor summarizing the history of her claim and asserting that it was improperly
processed by OWCP. She also submitted a March 25, 2011 letter from her congressional
5

20 C.F.R. § 10.606(b)(2).

6

Id. at § 10.608(b).

3

representative. In an April 19, 2011 letter, OWCP responded to appellant’s congressman
summarizing her claim and noting a seizure disorder was not accepted as work related.
Appellant also submitted copies of e-mails she sent to OWCP asserting that it destroyed her case
file in error. This evidence is not relevant and merely repeated appellant’s general allegations
that were previously considered.7 This evidence is not relenant to the basis for the denial of her
claim. As noted, the underlying deficiency in the claim is appellant’s failure to submit
rationalized medical evidence which establishes a causal relationship between her claimed
seizure disorder and traumatic brain injury and her work injury on December 4, 1984. Evidence
that is not germane to the issue on which the claim was denied is insufficient to constitute a basis
for reopening the case for a merit review. Therefore, OWCP properly determined that this
evidence did not constitute a basis for reopening the case for a merit review.
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP or submit
relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
On appeal, appellant asserted that she submitted sufficient evidence to support that she
sustained a seizure disorder as a result of her December 4, 1984 work injury. As noted, the
Board does not have jurisdiction over the merits of her claim, only whether she submitted
sufficient evidence to warrant reopening of her claim for a merit review under 20 C.F.R.
§ 10.606(b)(2). The evidence submitted with appellant’s October 11, 2011 reconsideration
request which was insufficient to warrant a merit review of her decision.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.

7

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a case; see Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393,
398 (1984); Bruce E. Martin, 35 ECAB 1090, 1093-94 (1984).

4

ORDER
IT IS HEREBY ORDERED THAT the October 28, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 3, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

